Citation Nr: 1015916	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for ulnar radiculopathy of the left upper 
extremity.  

4.  Entitlement to an initial compensable disability rating 
for radiculopathy of the right lower extremity.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for prostatitis.  

6.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1976 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  

The Veteran requested a Board hearing that was scheduled for 
August 2007.  However, VA received a written request from the 
Veteran in July 2007 indicating his desire to withdraw his 
request for a hearing.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for prostatitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
pain and limitation of motion; it is not manifested by 
ankylosis or incapacitating episodes having a total duration 
of at least four weeks during the past 12 months.  

2.  Prior to June 10, 2008, the Veteran's lumbar spine 
disability was manifested by forward flexion of the 
thoracolumbar spine to 40 degrees with pain; it was not 
manifested by forward flexion of 30 degrees or less, 
ankylosis, or incapacitating episodes.  

3.  As of June 10, 2008, the Veteran's lumbar spine 
disability has been manifested by forward flexion of less 
than 30 degrees due to pain upon repetition; it has not been 
manifested by ankylosis or incapacitating episodes.  

4.  The evidence of record demonstrates that the Veteran is 
right hand dominant.  

5.  The Veteran's ulnar radiculopathy of the left upper 
extremity is manifested by decreased reflexes and muscle 
strength in the left triceps and left finger; it is not 
manifested by decreased grip strength, muscular atrophy, or 
impaired sensation.  

6.  The Veteran's radiculopathy of the right lower extremity 
is manifested by objective evidence of slightly decreased 
reflexes and a sensory deficit to pain; it is not manifested 
by impaired motor strength, muscular atrophy, impaired gait 
or balance, or impaired sensation to vibration, light touch 
and position.  

7.  Audiometric examination has revealed pure tone averages 
of at least 18.75 decibels (dB) in the right ear and 30 dB in 
the left ear, with speech recognition of 96 percent in the 
right ear and 98 percent in the left ear.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability 
rating in excess of 30 percent for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-43 (2009).

2.  The criteria for establishing entitlement to a disability 
rating in excess of 20 percent for a thoracolumbar spine 
disability, prior to June 10, 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2009).

3.  The criteria for establishing entitlement to a disability 
rating of 40 percent, but not greater, for a thoracolumbar 
spine disability, as of June 10, 2008, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2009).

4.  The criteria for establishing entitlement to an initial 
disability rating in excess of 10 percent for ulnar 
radiculopathy of the left upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8516 (2009).  

5.  The criteria for establishing entitlement to an initial 
disability rating of 10 percent, but not greater, for 
radiculopathy of the right lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2009).  

6.  The criteria for establishing entitlement to a 
compensable disability rating for bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.102, 3.159, 3.385, 4.85, 4.86 (2009).  



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type 
of evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, and general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A letter sent to 
the Veteran in November 2004 provided the Veteran with the 
necessary notice.  The Veteran's statements also evidence his 
awareness of the type of evidence necessary to substantiate 
his claims for increased ratings.  Under these circumstances, 
the Board finds that the notification requirements have been 
satisfied as to both timing and content.  Adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records.  Also, the Veteran received VA medical 
examinations in January 2005, June 2008 and August 2009, and 
VA has obtained these records and the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been obtained and 
incorporated into the evidence of record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


	(CONTINUED ON NEXT PAGE)
Increased Disability Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

I.  Spinal Disorders

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss due to pain was a consideration, in addition 
to weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes:  

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; 

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic Code 
5240 (ankylosis spondylotis), Diagnostic Code 5241 (spinal 
fusion), Diagnostic Code 5242 (degenerative arthritis of the 
spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Degenerative Disc Disease of the Cervical Spine

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for degenerative disc disease 
of the cervical spine.  For historical purposes, the Veteran 
was originally granted service connection for the residuals 
of a cervical spine fusion under Diagnostic Code 5293.  A 10 
percent disability rating was assigned, effective as of June 
1, 1996.  The Veteran filed a claim for an increased 
disability rating in September 2004, and in a March 2005 
rating decision, the Veteran's disability rating was 
increased to 30 percent, effective as of September 29, 2004.  
The Veteran appealed this decision to the Board in January 
2007.  

The Veteran was afforded a VA examination of the cervical 
spine in January 2005.  The examiner noted that the Veteran 
had a discectomy of the cervical spine in March 1994.  The 
Veteran reported that it was becoming more difficult to 
perform his job due to his back pain, but it was noted that 
he was still able to perform his job.  The Veteran was also 
noted to be totally independent in his activities of daily 
living.  No postural or fixed abnormalities were found upon 
examination.  The Veteran had a 2 inch hypopigmented scar to 
his right anterior neck from his cervical fusion.  There was 
no keloid formation and no loss of underlying tissue.  Range 
of motion of the cervical spine was forward flexion from 0 to 
10 degrees, limited by stiffness and discomfort.  Extension 
was from 0 degrees to 30 degrees with no further limitation 
of motion upon repetition.  Lateral flexion was from 0 to 
10 degrees to the left and from 0 degrees to 15 degrees to 
the right, and rotation was from 0 degrees to 20 degrees on 
the left and to 30 degrees on the right.  There were no signs 
of fatigability upon repetition.  The examiner diagnosed the 
Veteran with degenerative disease of the cervical spine with 
decreased range of motion status post-discectomy.  

The record also contains a number of other medical records 
demonstrating that the Veteran has sought treatment for back 
pain.  According to an October 2004 private magnetic 
resonance image (MRI), the Veteran suffered from probable 
congenital fusion of the C6 and C7 vertebral bodies.  A 
January 2006 private treatment record demonstrates that the 
Veteran was suffering from chronic back pain with spinal 
flexion and rotation weakness, and muscle spasm.  Finally, 
the record contains an August 2007 letter from a VA physician 
noting that the Veteran's employment was affected by his 
disability due to chronic pain in the spine and extremities, 
and problems with focus due to medications.  This assessment 
is confirmed by a July 2007 letter from the Veteran's 
employer.  

The Veteran was afforded an additional VA examination of the 
cervical spine in June 2008.  Flexion of the cervical spine 
was from 0 to 45 degrees, with pain beginning at 35 degrees 
and flexion limited to 20 degrees upon repetition.  Cervical 
extension was from 0 to 13 degrees, limited to 5 degrees upon 
repetition.  Right lateral flexion was from 0 degrees to 18 
degrees and left lateral flexion was from 0 degrees to 20 
degrees with additional limitation of motion upon repetition.  
Bilateral lateral rotation was from 0 degrees to 28 degrees 
with no reduction in the range of motion after 3 repetitions.  

X-rays of the cervical spine revealed complete bony fusion of 
the C6-7 vertebrae with spondylitic changes at the C4-5 and 
C5-6 levels, with disc space narrowing and osteophyte 
formation.  The examiner diagnosed the Veteran with 
degenerative disc disease of the cervical spine with 
radiculopathy with significant occupational effects due to 
decreased mobility, problems with lifting and carrying, and 
decreased strength.  

The Veteran was most recently afforded a VA examination of 
the cervical spine in August 2009.  The Veteran's posture was 
normal but his gait was described as antalgic.  There was no 
evidence of ankylosis or abnormal spinal curvatures, aside 
from lumbar flattening.  Range of motion measurements were 
taken, revealing flexion to 40 degrees, extension to 19 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 18 degrees, left lateral rotation to 31 degrees 
and right lateral rotation to 30 degrees.  The August 2009 VA 
examiner concluded that there was objective evidence of pain 
upon motion with additional limitations upon repetition.  
After three repetitions, the Veteran's cervical spine range 
of motion was flexion to 36 degrees, extension to 11 degrees, 
left lateral flexion to 18 degrees, right lateral flexion to 
18 degrees, and bilateral lateral rotation to 30 degrees.  
The examiner diagnosed the Veteran with degenerative disc 
disease and degenerative joint disease of the cervical spine 
with radiculopathy.  The examiner further noted that the 
Veteran's disability impacted his occupation and activities 
of daily living, but the Veteran was still currently employed 
full-time.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to the next-higher disability rating 
of 40 percent for his cervical spine disability.  A 
40 percent rating requires evidence of unfavorable ankylosis 
of the entire cervical spine.  38 C.F.R. § 4.71a.  According 
to the August 2009 VA examiner, the Veteran did not suffer 
from ankylosis of the spine.  Furthermore, the evidence of 
record demonstrates that the Veteran has been capable of some 
degree of motion in his cervical spine throughout the 
pendency of his appeal.  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine is fixed in flexion or extension.  Id. at Note 
(5).  Since the Veteran's cervical spine is capable of 
motion, and as such, is not fixed, the Veteran does not 
suffer from unfavorable ankylosis of the cervical spine and 
the next-higher disability rating of 40 percent is not 
warranted.  It has also been held that when the Veteran is in 
receipt of the maximum rating for limitation of motion, 
entitlement to an increased rating based on pain need not be 
considered.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board has also considered whether the Veteran would be 
entitled to a higher disability rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes since X-rays have revealed disc space narrowing of 
the cervical spine.  Under this formula, a higher disability 
rating of 40 percent requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5242.  For purposes of evaluations 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note (1).  

The evidence of record does not demonstrate that the Veteran 
has suffered from at least four weeks of incapacitating 
episodes over the past 12 months.  In fact, the August 2009 
VA examination report notes that the Veteran was currently 
employed full-time and that he had only missed 2 weeks of 
work over the past 12 months, suggesting that he did not 
suffer from 4 weeks of physician prescribed bedrest over the 
previous 12 months.  As such, a higher disability rating 
based on incapacitating episodes is not warranted.  

The Board recognizes that the Veteran believes his cervical 
spine disability is more than 30 percent disabling.  
According to the Veteran's February 2006 notice of 
disagreement, he takes numerous medications for cervical 
spine pain, occasionally wears a back support that he 
purchased for himself, and had used 206.67 hours of sick 
leave over the past 2 years, with "most" of this being for 
his back.  However, the fact that the Veteran suffers from 
pain is already considered in the Veteran's 30 percent 
disability rating.  In addition, the rating criteria are 
meant to compensate occupational impairment, so the fact that 
the Veteran has taken leave from work does not in and of 
itself demonstrate entitlement to a higher disability rating.  
Finally, purchasing a back brace does not suggest entitlement 
to a higher disability rating of 40 percent, which is meant 
to compensate a Veteran who suffers from complete fixation of 
the cervical spine.  As such, the Veteran's testimony does 
not demonstrate entitlement to a higher disability rating.  

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).  The Veteran's symptoms associated with 
his service-connected cervical spine disability are pain, 
limitation of motion, and occupational impairment.  However, 
such impairment is contemplated by the rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5236-42.  The August 2009 
VA examination report indicates that the Veteran has 
maintained full time employment, and there is no evidence of 
frequent periods of hospitalization.  While the Veteran's 
employer has indicated that the Veteran's performance at work 
is suffering as a result of his spinal disability, 
significant impairment is already contemplated by a 30 
percent disability rating.  The rating criteria reasonably 
describe the Veteran's disability and referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  

The Board has also considered whether a remand for 
consideration of total disability benefits based on 
individual unemployability is warranted.  The Court has held 
that TDIU is an element of an increased rating claim.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted in 
the preceding paragraph, the Veteran has been able to 
maintain full-time employment throughout the pendency of his 
claim.  While the record does contain a letter form a VA 
physician dated August 2007 that indicates that the Veteran 
was suffering at work due to pain and medication, this 
evidence does not suggest that the Veteran is unemployable as 
a result of his cervical spine disability.  In fact, it 
demonstrates that the Veteran has been able to maintain 
employment.  Since the evidence establishes that the Veteran 
is not unemployable as a result of his service-connected 
disabilities, further consideration of this matter is not 
warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as discussed in 
detail above, the Veteran's cervical spine symptomatology has 
not met the criteria for disability ratings in excess of 
30 percent at any time during the pendency of his claim.  As 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 30 percent for a cervical 
spine disability must be denied.


Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for degenerative disc disease 
of the lumbar spine.  For historical purposes, the Veteran 
was originally granted service connection for a lumbar spine 
disability in an October 1996 rating decision.  A disability 
rating of 20 percent was assigned under Diagnostic Code 5293, 
effective as of June 1, 1996.  The Veteran filed a claim for 
an increased disability rating in September 2004 which was 
denied by the RO in a March 2005 rating decision.  The 
Veteran appealed this decision to the Board in January 2007.  

The Veteran was afforded a VA examination of the spine in 
January 2005.  The examiner noted a history of degenerative 
disease and herniation of the L4-5 vertebra in August 1989 
with a discectomy in January 1996.  Examination of the spine 
revealed no postural or fixed abnormalities.  The Veteran was 
noted to have a 3 inch surgical scar over the right lower 
lumbosacral region with slight depression but no loss of the 
underlying tissue.  There was no keloid formation and it was 
not tender to palpation.  Range of motion of the 
thoracolumbar spine was forward flexion to 40 degrees, 
extension from 0 to 10 degrees, left lateral flexion to 10 
degrees, right lateral flexion to 15 degrees, left lateral 
rotation from 0 to 15 degrees and right lateral rotation was 
from 0 degrees to 20 degrees.  The Veteran was noted to reach 
the same degree upon repetition but limited by complaints of 
pain.  The Veteran was diagnosed with degenerative disease of 
the lumbosacral spine post-discectomy with continued 
intermittent radicular symptoms down the right lower 
extremity.  

According to an April 2005 magnetic resonance image (MRI) of 
the Veteran's thoracolumbar spine, the Veteran suffered from 
broad based central and left paracentral disc protrusion at 
the L5-S1 vertebra with close approximation of the traversing 
left S1 nerve root.  There were also post-operative changes 
at the L4-5 level with peripheral scarring.  The record 
demonstrates that the Veteran has also sought private 
treatment for his lumbar spine disability.  A record of 
January 2006 indicates that the Veteran suffered from chronic 
back and limb pain with spinal flexion and rotation weakness.  
The Veteran was also noted to suffer from muscle spasm.  The 
record demonstrates that the Veteran's constant pain limited 
his activities.  

The record also contains a number of other medical records 
demonstrating that the Veteran has sought treatment for back 
pain.  According to an October 2004 private MRI, the Veteran 
was experiencing thoracic spine pain and suffered from mild 
thoracic spondylosis with disc protrusion at the T6-7 and T8-
9 levels.  A treatment record from this time demonstrates 
that the Veteran was suffering from a new pain in his mid-
thoracic back.  A January 2006 private treatment record 
demonstrates that the Veteran was suffering from chronic back 
pain with spinal flexion and rotation weakness, and muscle 
spasm.  Finally, the Board again notes that the record 
contains an August 2007 letter from a VA physician noting 
that the Veteran's employment was affected by his disability 
due to chronic pain in the spine and extremities, and 
problems with focus due to medications.  This assessment is 
confirmed by a July 2007 letter from the Veteran's employer.  

The Veteran was afforded an additional VA examination of the 
spine on June 10, 2008.  The examiner noted that the Veteran 
had not been hospitalized for his lumbar spine disability 
since his previous VA examination.  The Veteran reported 
having muscle spasms, but these were not found to be of 
sufficient severity to result in an abnormal gait or abnormal 
spinal contour.  His posture was also noted to be normal, but 
there was evidence of lumbar flattening and list.  Range of 
motion measurements were forward flexion from 0 degrees to 55 
degrees, with pain from 24 degrees to 35 degrees.  Repetitive 
motion limited the Veteran's forward flexion to 22 degrees.  
Extension was from 0 degrees to 23 degrees, limited to 15 
degrees upon repetition.  Right lateral flexion was from 0 
degrees to 25 degrees, but limited to 15 degrees upon 
repetition, and left lateral flexion was from 0 degrees to 25 
degrees, but limited to 18 degrees upon repetition.  Finally, 
right lateral rotation was form 0 degrees to 19 degrees and 
left lateral rotation was from 0 degrees to 23 degrees, and 
there was no additional limitation of rotation upon 
repetition.  The examiner confirmed that there was no 
evidence of ankylosis.  

X-rays revealed degenerative changes of the L4-5 and L5-S1 
levels with disc space narrowing.  The examiner diagnosed the 
Veteran with degenerative disc disease of the lumbar spine 
with radiculopathy.  The examiner concluded that this had 
significant effects on the Veteran's occupation because it 
decreased his mobility and resulted in problems with lifting 
and carrying.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to a disability rating of 40 percent for 
his lumbar spine disability, effective as of June 10, 2008.  
As already noted, the next-higher disability rating of 40 
percent is warranted when there is evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  While 
the evidence demonstrates that the Veteran was initially 
capable of forward flexion to 55 degrees during his June 2008 
VA examination, the examiner noted that upon repetition, the 
Veteran was only capable of forward flexion to 22 degrees due 
primarily to pain.  Therefore, when considering the Veteran's 
additional functional loss due to pain, the Board finds that 
the Veteran's thoracolumbar spine disability is more 
appropriately evaluated as 40 percent disabling, rather than 
20 percent disabling, as of June 10, 2008.  

However, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a higher 
disability rating of 50 percent as of June 10, 2008.  A 50 
percent disability rating is warranted when there is evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
As already discussed in the previous section, ankylosis is 
the complete fixation of a spinal segment.  Therefore, since 
the Veteran has maintained some degree of motion in the 
thoracolumbar spine, he does not suffer from ankylosis and a 
higher disability rating of 50 percent is not warranted.  

Likewise, the Board finds that the preponderance of the 
evidence of record demonstrates that the Veteran is not 
entitled to a disability rating in excess of 20 percent prior 
to June 10, 2008.  According to the Veteran's January 2005 VA 
examination, the Veteran was capable of forward flexion of 
the thoracolumbar spine to 40 degrees.  The examiner noted 
that the Veteran was capable of reaching the same degree of 
motion upon repetition despite pain.  There is no further 
evidence of record suggesting that the Veteran had forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less until the June 2008 VA examination.  As such, a higher 
disability rating of 40 percent is not warranted.  

The Board has also considered whether the Veteran may be 
entitled to a higher disability rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes since X-rays have revealed disc space narrowing of 
the lumbar spine.  Under this formula, a higher disability 
rating of 40 percent requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months and a 60 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  In the present case, there is 
no evidence suggesting that the Veteran has experienced 
incapacitating episodes totalling four weeks or more due to 
his thoracolumbar spine disability at any time during the 
pendency of his claim, and as such, a higher disability 
rating is not warranted.  

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).  The Veteran's symptoms associated with 
his service-connected thoracolumbar spine disability are 
pain, limitation of motion, and occupational impairment.  
However, such impairment is already contemplated by the 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5236-42.  The August 2009 VA examination report indicates 
that the Veteran has maintained full time employment, and 
there is no evidence of frequent periods of hospitalization.  
While demonstrating significant occupational impairment, the 
July 2007 letter from the Veteran's employer confirms that 
the Veteran has been capable of maintaining employment.  The 
rating criteria reasonably describe the Veteran's disability 
and referral for consideration of an extraschedular rating 
is, therefore, not warranted.  

As a final matter, the Board notes that the Veteran indicated 
in a December 2004 statement that he believed he was entitled 
to a separate disability rating for a thoracic spine 
disability.  However, the rating criteria address the spine 
in terms of the thoracolumbar spine, recognizing that the 
thoracic and lumbar segments move in unison.  Thus, in this 
case, because the Veteran is service connected for a 
disability of the lumbar spine that has been rated under the 
General Rating Formula, consideration of any limitation of 
motion of the thoracic spine would overlap with consideration 
of limitation of motion of the lumbar spine, resulting in 
pyramiding, which is forbidden under 38 C.F.R. § 4.14 (2009).  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board finds that he is entitled to a 
disability rating of 40 percent for his thoracolumbar spine, 
effective as of June 10, 2008.  However, the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 20 percent for a thoracolumbar 
spine disability prior to June 10, 2008.  As such, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable.  

II.  Neurological Manifestations

Radiculopathy of the Left Upper Extremity

The Veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for ulnar 
radiculopathy of the left upper extremity.  For historical 
purposes, the Veteran was granted service connection in a 
March 2005 rating decision.  A disability rating of 10 
percent was assigned under Diagnostic Code 8516, effective as 
of September 29, 2004.  The Veteran appealed this decision to 
the Board in January 2007.  

Diagnostic Code 8516 provides ratings for paralysis of the 
ulnar nerve.  Diagnostic Code 8516 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 40 percent disabling on the 
major side and 30 percent on the minor side.  Complete 
paralysis of the ulnar nerve, the "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened, is rated 60 percent 
disabling on the major side and 50 percent on the minor side.  
38 C.F.R. § 4.124a.  

The Veteran was afforded a VA examination of the spine in 
January 2005.  The examiner noted that the Veteran was right 
hand dominant and that his right grip was weaker than his 
left one.  However, grip strength was still found to be 5 out 
of 5 bilaterally.  Biceps and triceps strength was noted to 
be 5 out of 5 bilaterally.  An electromyography (EMG) was 
performed at this time, revealing 2/4 reflexes and 4/5 muscle 
strength in the left triceps and the left finger abduction.  
Otherwise, strength was found to be 5/5 in the left upper 
extremity.  Sensation was intact to light touch.  The 
examiner concluded that the Veteran suffered from left C8 
radiculopathy, but fasciculations noted in the left gastroc 
suggested that there may be an underlying peripheral axonal 
neuropathy possibly related to alcohol intake.  

The Veteran was afforded a VA peripheral nerve examination in 
June 2008.  The examiner noted that the Veteran had pain in 
the left upper extremity along the ulnar nerve.  Motor 
examination revealed no affected muscles with all having 5/5 
strength.  Sensory examination was normal to pain, light 
touch, vibration, and position sense.  Reflexes were 
indicated as normal in the left upper extremity and there was 
no muscle atrophy or abnormal muscle tone or bulk.  EMG 
revealed no motor deficit, but there was evidence of sensory 
deficit in the right dorsal hand.  The Veteran was diagnosed 
with neuropathy.  

The Veteran was afforded an additional VA examination of the 
peripheral nerves in August 2009.  The Veteran reported 
having a moderate burning pain in the upper extremities that 
was constant.  Motor examination of the left upper extremity 
was normal and there was no evidence of abnormal muscle tone 
or muscle atrophy.  Sensory and reflex examination of the 
left upper extremity was also normal.  Another EMG was 
performed, revealing normal strength and sensation in the 
left upper extremity.  Sensory nerve conduction studies 
revealed normal left peroneal motor distal latency with a 
borderline small amplitude with normal conduction velocity 
and F wave minimal latency.  The diagnosis was slightly 
decreased amplitude of the left peroneal nerve with no 
underlying peripheral neuropathy.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for radiculopathy of the left upper extremity.  A 
higher disability rating of 20 percent is warranted when 
there is evidence of moderate incomplete paralysis of the 
minor upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.  According to the January 2005 spine examination, the 
Veteran had grip strength of 5 out of 5 bilaterally with 
normal strength and sensation in the left upper extremity.  
There was decreased reflexes and muscle strength in the left 
triceps and left finger.  June 2008 and August 2009 
examination revealed normal muscles and sensation in the left 
upper extremity, and the August 2009 examiner concluded that 
the Veteran suffered from slightly decreased amplitude of the 
left peroneal nerve with no underlying peripheral neuropathy.  
Since the Veteran has maintained normal sensation and 
strength in the left upper extremity, the Veteran's 
radiculopathy is more appropriately characterized as "mild" 
rather than "moderate."  As such, the next-higher 
disability rating of 20 percent is not warranted.  

Extraschedular consideration under 38 C.F.R. § 3.321 is also 
not warranted as there is no evidence that this disability 
causes marked interference with employment or frequent 
hospitalizations.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for 
radiculopathy of the left upper extremity must be denied.

Radiculopathy of the Right Lower Extremity

The Veteran contends that he is entitled to an initial 
compensable disability rating for radiculopathy of the right 
lower extremity.  For historical purposes, the Veteran was 
granted service connection in a March 2005 rating decision.  
A disability rating of 0 percent was assigned under 
Diagnostic Code 8520, effective as of September 29, 2004.  
The Veteran appealed this decision to the Board in January 
2007.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 
80 percent disabling.  38 C.F.R. § 4.124a.  

The Veteran was afforded a VA spine examination in January 
2005.  The Veteran described having radicular symptoms in his 
right leg that tended to be intermittent and occurred if he 
did any sort of lifting or physical exertion.  Neurological 
examination of the lower extremities revealed normal reflexes 
in the right lower extremity with no evidence of any muscle 
wasting.  Knee flexion, extension and quadriceps muscle 
strength were normal.  The Veteran was able to rise on his 
toes and his heels without difficulty.  An EMG was performed, 
revealing a right S1 radiculopathy.  

The Veteran was afforded a VA examination of the peripheral 
nerves in June 2008.  The Veteran reported having numbness 
and pain in all extremities.  Motor examination revealed 
there to be no affected muscles with 5/5 strength.  Sensation 
was normal to vibration, pain, light touch, and position.  
Reflexes were also normal with no muscle atrophy or impaired 
gait or balance.  However, NCV evaluation revealed a sensory 
deficit to pain in the right lower extremity.  Neurological 
evaluation revealed slightly decreased reflexes.  The 
examiner concluded that there was slightly decreased 
amplitude of the left peroneal motor with no underlying 
peripheral neuropathy.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to a 10 percent disability rating for 
radiculopathy of the right lower extremity.  Diagnostic Code 
8520 provides that mild incomplete paralysis is rated 10 
percent disabling.  According to the January 2005 VA 
examination, the Veteran had normal reflexes and strength 
with no evidence of muscle wasting of the right lower 
extremity.  However, the Veteran did report symptoms, and an 
EMG confirmed the existence of a right S1 radiculopathy.  
Also, NCV revealed a slight sensory deficit in the right 
lower extremity upon evaluation in June 2008.  As such, the 
evidence demonstrates that the Veteran has suffered from mild 
paralysis of the sciatic nerve, warranting a 10 percent 
disability rating under Diagnostic Code 8520.  

However, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to the next-
higher disability rating of 20 percent.  According to 
Diagnostic Code 8520, a disability rating of 20 percent is 
warranted when there is evidence of moderate incomplete 
paralysis of the sciatic nerve.  However, according to the 
January 2005 and June 2008 VA examinations, the Veteran had 
normal reflexes and strength with no muscle atrophy.  He was 
also able to rise on his toes and heels without difficulty 
during his January 2005 VA examination.  Therefore, the 
evidence demonstrates that the Veteran's symptomatology has 
been more appropriately characterized as "mild" rather than 
"moderate."  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
the Board has considered whether the application of staged 
ratings as enunciated by the Court in the case of Fenderson 
v. West.  See 12 Vet. App. 119 (1999).  However, as outlined 
above, at no time since the grant of service connection has 
the Veteran's symptomatology warranted the next-higher 
disability rating of 20 percent.  As such, staged ratings are 
not warranted.  

Once again, extraschedular consideration under 38 C.F.R. 
§ 3.321 is also not warranted as there is no evidence that 
this disability causes marked interference with employment or 
frequent hospitalizations.

Having afforded the Veteran the full benefit of the doubt, 
the Board finds that the Veteran's symptomatology warrants an 
initial disability rating of 10 percent.  See 38 U.S.C. § 
5107(b).  As such, the Veteran's claim of entitlement to an 
initial compensable disability rating for radiculopathy of 
the right lower extremity is granted.  

III.  Bilateral Hearing Loss

Under applicable laws and regulations, the rating assigned 
for hearing loss is determined by a mechanical application of 
the rating schedule, which is grounded on numeric 
designations assigned to audiometric examination results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of pure tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from Level I, 
for essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth 
following 38 C.F.R. § 4.85, are used to calculate the rating 
to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000 and 4000 
Hz) is 55 decibels (dB) or more, Table VI or Table Via is to 
be used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI 
or Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b). 

The Veteran was afforded a VA audiometric examination in 
January 2005.  Upon evaluation, pure tone thresholds, in dB, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
45
LEFT
10
10
10
40
65

Pure tone averages were 21 dB in the right ear and 31 dB in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.

Applying the above test results to 38 C.F.R. § 4.85, Table 
VI, the Veteran's right and left ear hearing losses are 
assigned a numeric designation of I.  These test scores, when 
applied to Table VII, result in the Veteran's bilateral 
hearing loss being rated as 0 percent disabling.  38 C.F.R. 
§ 4.85.  

The Veteran was afforded an additional VA audiometric 
examination in June 2008.  Upon evaluation, pure tone 
thresholds, in dB, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
50
LEFT
10
15
15
50
70

Pure tone averages were 26.25 dB in the right ear and 37.5 dB 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and of 92 
percent in the left ear.  Applying these test results to 38 
C.F.R. § 4.85, Table VI, the Veteran's right and left ear 
hearing losses are assigned a numeric designation of II and 
I, respectively.  These test scores, when applied to Table 
VII, result in the Veteran's bilateral hearing loss again 
being rated as 0 percent disabling.  38 C.F.R. § 4.85.  

The Veteran was most recently afforded a VA audiometric 
examination in August 2009.  Evaluation revealed pure tone 
thresholds, in dB, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
40
LEFT
10
5
5
45
65

Pure tone averages were 18.75 dB in the right ear and 30 dB 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 98 
percent in the left ear.  Applying these test results to 38 
C.F.R. § 4.85, Table VI, the Veteran's right and left ear 
hearing losses are both assigned a numeric designation of I.  
These test scores, when applied to Table VII, result in the 
Veteran's bilateral hearing loss again being rated as 0 
percent disabling.  38 C.F.R. § 4.85.  

In addition, the above evidence demonstrates that the Veteran 
did not have thresholds of 30 dB or less at 1000 Hz and 70 dB 
or more at 2000 Hz, according to any audiometric examination.  
Consequently, 38 C.F.R. § 4.86(b) is not for application.  
Finally, the examiners did not indicate that the use of 
speech discrimination scores was inappropriate because of 
language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
disability rating in excess of 0 percent is not warranted 
under these rating criteria.

The above evidence demonstrates that the Veteran is not 
entitled to a disability rating in excess of 0 percent for 
his bilateral hearing loss at any time during the pendency of 
his claim.  Audiological evaluations have consistently 
demonstrated that the Veteran's hearing loss disability is 
appropriately rated as noncompensable under 38 C.F.R. § 4.85.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as outlined in detail 
above, the Veteran's symptoms have not warranted a disability 
evaluation in excess of 0 percent at any time during the 
pendency of the Veteran's claim.  As such, staged ratings are 
not warranted.  

Once again, extraschedular consideration under 38 C.F.R. 
§ 3.321 is also not warranted as there is no evidence that 
this disability causes marked interference with employment or 
frequent hospitalizations.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability evaluation in excess of 10 percent for 
bilateral hearing loss must be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a cervical spine disability is denied.  
 
Entitlement to a disability rating of 40 percent, but not 
greater, for a thoracolumbar spine disability, effective as 
of June 10, 2008, is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.  

Entitlement to a disability rating in excess of 20 percent 
for a thoracolumbar spine disability, prior to June 10, 2008, 
is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for radiculopathy of the left upper extremity is 
denied.  

Entitlement to an initial disability rating of 10 percent, 
but not greater, for radiculopathy of the right lower 
extremity is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.  

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.  


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
prostatitis.  For historical purposes, the Veteran was 
granted service connection for prostatitis in a March 2005 
rating decision.  A disability rating of 10 percent was 
assigned per Diagnostic Code 7527, effective as of September 
29, 2004.  The Veteran appealed this rating to the Board in 
January 2007.  

The Veteran has disagreed with the 10 percent disability 
rating assigned to his service-connected prostatitis.  
However, the Veteran has not presently been afforded a VA 
examination for this disability, so the record does not yet 
contain sufficient evidence to permit appellate review.  As 
such, the Veteran must be afforded a VA examination for his 
prostatitis before appellate review may proceed.  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates that the currently assigned disability 
rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine the associated 
symptomatology and the current level of 
severity of his service-connected 
prostatitis.  The VA examiner should 
thoroughly review the appellant's claims 
file and be provided a copy of this 
REMAND.  Review of the Veteran's claims 
file should be noted in the examination 
report.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond, and the case should thereafter be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


